Citation Nr: 1012247	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to total disability based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

John Francis, Counsel





INTRODUCTION

The Veteran served on active duty from May 1976 to January 
1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

REMAND

In a September 2008 substantive appeal, the Veteran 
requested a hearing before the Board by videoconference from 
the RO.  An opportunity for a hearing has not been provided.  
38 C.F.R. § 20.700 (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing 
before the Board by videoconference from 
the RO at the next appropriate 
opportunity.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
Of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


